Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
O’Connell et al. (U.S. 2016/0160159 A1) do not teach a substitution at any of positions 6, 19, 21, 28, 28, 33, 43, 47, 58, 64, 69, 111, 112, 114, 122, 130, 142, 143, 146, 149, 150, 151, 172, 186, 198, 209, 213, 285 of SEQ ID NO: 3.  Further, O’Connell et al. is not deemed to have sufficient teachings regarding the specific combination of substitutions S173P, S175P and N176L.  O’Connell et al., para. [0189], teach the substitution N176G; however, leucine (L) is a substantially more aliphatic and bulky amino acid residue compared to glycine such that O’Connell et al. is not determined to provide a fair motivation for combination of the substitution N176G with the further specific substitutions S173P and S175P as recited.
The only other relevant potential prior art identified teaching the substitutions S173P and S175P to SEQ ID NO: 3 is Johansen et al. (U.S. 2017/0306313 A1) (filed 10/29/2015 claiming priority to 10/30/2014) (see IDS).  However, applicant in remarks filed on 12/07/2020 has made statements sufficient to exclude U.S. 2017/0306313 A1 under the provisions of 35 U.S.C. 102(b)(2)(C).
It is noted that there is potential prior art teaching substitutions of the positions of SEQ ID NO: 3 recited in claim 1 other than S173P and S175P.  For example, Krogsgaard et al. (U.S. 2017/0298302 A1) teach substitution at various position of SEQ ID NO: 3 (identical to recited SEQ ID NO: 3).  However, et al. do not appear to suggest any of the specific substitutions/alterations recited in claim 1 (e.g. Krosgaard et al. teach A151V, A151T, A151E but not A151I as recited in claim 1) such that it is deemed that there is insufficient motivation in the art, for example, to specifically combine an alteration not explicitly taught by Krogsgaard et al. (e.g. A151I) with the further alterations S173P and S175P.
Regarding the IDS filed 03/15/2021, the IDS cites Rasmussen et al. (U.S. 10,400,230).  U.S. 10,400,230, claim 3, recites various combination of alterations including S173P and S175P and additional alterations at positions recited in claim 1, e.g. S114Q.  However, the claims of U.S. 10,400,230 do not recite any of the specific substitutions recited in claim 1 (other than S173P and S175P).  Since U.S. 10,400,230 is not citable prior art under any section of 35 U.S.C. 102, there is deemed to be insufficient motivation in the prior art to substitute any of the alterations recited in the claims of U.S. 10,400,230 to those recited in the instant claims since the claims of U.S. 10,400,230 themselves cannot be considered to teach other alterations (e.g. to substitute S114Q recited in claims of U.S. 10,400,230 with S114N).  The additional citation to various databases entries in the IDS filed 03/15/2021 is not deemed to be particularly relevant to the instant claims.
For these reasons, the claims are not determined to be fairly suggested by the prior art of record.
The amendments to independent claims 1 and 12 reciting mutations S173P and S175P are deemed to have support in at least page 22, line 29, of the as-filed specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TODD M EPSTEIN/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652